Citation Nr: 0834135	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and her daughter, B.W.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1971 to April 1975.  
He died in September 2006, and the appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for the cause of the 
veteran's death.  In June 2008 the appellant testified at a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  


FINDINGS OF FACT

1. The veteran died in September 2006; the cause of death 
listed on his death certificate was 22 caliber gunshot wound 
to right temple.

2. At the time of the veteran's death, service connection was 
in effect for post-traumatic migraine headaches, evaluated as 
50 percent disabling; and for remote fracture of the left 
clavicle, healed, evaluated as 10 percent disabling.  

3. The preponderance of the evidence is against a finding 
that the veteran's death from the above cause was caused by 
either any event in service or by his service-connected post-
traumatic migraine headaches or his service-connected remote 
fracture of the left clavicle, healed.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active duty service.  8 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in November 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  Finally, the Board 
notes the RO sent the appellant a letter in April 2008 
informing her of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  

The Board notes that in this case a medical opinion was not 
sought by VA.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  

With regard to the claim for service connection for the cause 
of the veteran's death, the record reflects the veteran died 
of a gunshot wound to the right temple.  There is, however, 
no competent evidence of record (other than the appellant's 
lay assertions) showing that the cause of the veteran's death 
may be related to service.  Although she has contended that 
the veteran's service-connected migraine headaches are 
related to the cause of his death, her lay statements alone 
are not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).

Thus, the Board concludes that VA has satisfied its duty to 
assist the appellant in the development of the claim.  The RO 
has obtained the veteran's VA treatment records, and it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  At the June 2008 hearing, 
the appellant indicated that she would obtain a letter from 
Dr. Snyder regarding a relationship between the cause of the 
veteran's death and his headaches.  Although she requested 60 
days in order to obtain such letter, to date, no such letter 
has been associated with the claims file.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II. Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse for death resulting from a service-
connected or compensable disability.  To establish service 
connection for the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service- connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related to 
death.  For the disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

A service-connected disability is one which was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(lay evidence is potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The veteran died in September 2006.  The cause of death was 
listed 22 caliber gunshot wound to right temple.  At the time 
of death, service connection was in effect for post-traumatic 
migraine headaches, evaluated as 50 percent disabling; and 
for remote fracture of the left clavicle, healed, evaluated 
as 10 percent disabling.  The appellant, the veteran's widow, 
essentially contends that the veteran's service-connected 
migraine headaches caused or contributed substantially to the 
cause of the veteran's death.  

VA treatment records dated from August 2004 through October 
2005, show that the veteran received ongoing treatment for 
his major depression.  He reported a life-long history of a 
depressed mood with minimal to no remission at any time.  In 
October 2005 he was very upset that he and his wife might 
lose custody of their great-grandchild.  Although he was 
taking an antidepressant, he seemed to have no affect from 
the medication.

Treatment records from White River Medical Center showed that 
the veteran was admitted to the hospital in early September 
2006 from the emergency department after presenting there 
with an apparent multi-drug overdose.  His chief complaint 
after admission was sleeplessness.  His past medical history 
included depression, obstructive sleep apnea, hypertension, 
and obesity.  

Treatment records from Living Hope Institute show that the 
veteran was admitted in September 2006, after transfer from 
White River Medical Center where he had been hospitalized 
after an overdose.  The veteran reported that his great 
grandson was given back to his mother.  The admitting 
diagnosis was major depression.  He was discharged from 
Living Hope Institute on September 21, 2006, and it was noted 
that his initial symptoms had stabilized with medication 
management and therapy.  He denied suicidal or homicidal 
ideation at that time.  In the discharge summary history, it 
was noted that the veteran reported that when his grandson 
was removed from his house, he had felt very little joy in 
his life anymore and that he was frustrated to the point of 
suicidal ideation.  He reported he took a handful of 
lorazepam and cyclobenzaprime, but did not take a dose 
intended to kill himself.  He stated he had not slept in 
"almost years" and suffered from sleep apnea and insomnia.  
He reported he felt hopeless.  

At the June 2008 Travel Board hearing, the appellant 
testified that the veteran overdosed after being in bed for 
two days with an extreme headaches.  She claimed that the 
veteran told her he took the pills because he was trying to 
find relief from the pain in his head.  The appellant's 
daughter testified that the veteran wore ear plugs, put 
patches over his eyes, and needed the room to be quiet and 
dark in order to get relief, and that he was laying down and 
doing that at the time of his headache.  The appellant 
testified that after his overdose, the veteran was in the 
hospital for a day, and then transferred to a "mental 
place" for 21 day.  She testified the veteran was then 
released home, but no one was at home or nearby to check on 
him.  She also testified that before his death, the veteran 
was being seen by their private family physician, Dr. S., and 
she indicated that she would try to get a letter from Dr. S. 
as to the veteran's wellbeing and status prior to his death.  

After reviewing the record, the Board notes that there is no 
competent medical evidence of record which relates the 
veteran's cause of death ( gunshot wound to right temple) to 
either of his service-connected disabilities or to his 
service.  The record reflects that the appellant has 
expressed her belief that the veteran's death was related to 
his service-connected migraine headaches.  However, a 
layperson is not qualified to opine on matters requiring 
medical knowledge, such as the diagnosis or cause of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is true that the claimant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a); 3.159; see Jandreau, supra; Buchanan, supra.  Here, 
however, the Board does not believe that the cause of the 
veteran's death, reported as 22 caliber gunshot wound to 
right temple, or the issue of whether any such terminal 
disabilities were related to his service-connected 
disability, is subject to lay diagnosis or lay opinion.  That 
is to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether the veteran's 
migraine headaches could be related to the veteran's death in 
the absence of specialized training.  The appellant has not 
established that she has any specialized training for such 
qualifications.  And although the appellant indicated she 
would obtain a letter from the veteran's private family 
physician to support her contentions, to date, no such 
document has been submitted.

Thus, upon careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding of a 
relationship between the veteran's death and his service-
connected migraine headaches.  The Board is sympathetic to 
the appellant in that it is clear that she sincerely believes 
that her spouse's death was a result of his service-connected 
migraine headaches.  However, the competent medical evidence 
of record does not support this contention.  The claims 
folder contains no competent medical evidence or opinion 
relating the veteran's death, directly or indirectly, to his 
service-connected migraine headaches or to his active duty 
service.  The Board therefore finds that a service-connected 
disability did not cause or materially contribute to the 
cause of the veteran's death.

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Since the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303, Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


